           Case 1:18-cv-04666-AT Document 33 Filed 05/18/20 Page 1 of 48



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


CARE,                                    :
                                         :
      Plaintiff,                         :
                                         :
      v.                                 :
                                         :
KIRSTJEN M. NIELSEN,                     :        CIVIL ACTION NO.
SECRETARY, U.S. DEPT. OF                 :        1:18-CV-04666-AT
HOMELAND SECURITY, et al.,               :
                                         :
      Defendants.                        :

                             OPINION AND ORDER

I.    Introduction

      This matter is before the Court on cross-motions for summary judgment.

For the reasons set forth below, the Court GRANTS in part and DENIES in

part Plaintiff’s Motion for Summary Judgment [Doc. 18], DENIES the

Defendants’ Cross-Motion for Summary Judgment [Doc. 21], and REMANDS

this matter to the Defendants for re-consideration consistent with the provisions

of this Order and Opinion.

II.   The Parties, Background, and Procedural History

      Plaintiff, Cooperative for Assistance and Relief Everywhere, Inc. (“CARE”

or “Plaintiff”), is a non-profit organization that provides emergency aid and

development assistance to underdeveloped or emerging countries. (Doc. 1 at 9.)

Plaintiff hired Ms. Aurelie Ngo Mambongo (the “Beneficiary”) for the position of
         Case 1:18-cv-04666-AT Document 33 Filed 05/18/20 Page 2 of 48



Impact Data Analyst. (Doc. 26-1 at 48.) Plaintiff alleges that the Secretary of the

Department of Homeland Security, the Director of the United States Citizenship

and Immigration Services (“USCIS”), and the Director of the USCIS California

Service Center (collectively, the “Defendants”), acted arbitrarily and capriciously

when they denied an H-1B visa on the grounds that the position the Plaintiff

sought to fill was not a specialty occupation. The relevant facts come from the

Administrative Record on which Defendants relied for their decision-making.

       On January 22, 2018, Plaintiff filed a Form I-129 Petition seeking an H-1B

visa designation for the Beneficiary. (See Mar. 29, 2018 Denial, Doc. 26-1 at 91.1)

On January 31, 2018, Defendants issued a Request for Evidence (“RFE”) seeking

additional information about the position. (Jan. 31, 2018 RFE, Doc. 28-1.) In the

RFE, Defendants informed Plaintiff that the position did not appear to be a

“specialty occupation” as required for issuance of an H-1B visa. (Doc. 28-1 at 3.)

Plaintiff responded to the RFE by submitting a Position Description Letter from

Korinne Chiu, Ph.D. Acting Director, Multiplying Impact at CARE (Chiu Letter,

Doc. 26-1 at 171–74), and a letter from Robert J. Vandenberg, Ph.D., Professor of

Business and Head of the Department of Management at the University of

Georgia. (Vandenberg Letter, Doc. 26-1 at 222–27.)

       On March 29, 2018, USCIS denied the petition, stating that the submitted

materials did not substantiate Plaintiff’s position that “Impact Data Analyst”


1The Court derives its factual findings from the Administrative Record, filed on the docket at
Doc. 26, Doc. 26-1, Doc. 26-2 and Doc. 28. Citations to the Administrative Record therefore
reflect the docket item and page number assigned by the CM/ECF system.


                                              2
         Case 1:18-cv-04666-AT Document 33 Filed 05/18/20 Page 3 of 48



meets the requirements to classify it as a “specialty occupation.” (Mar. 29, 2018

Denial, Doc. 26-1 at 91–98; see also Jan. 31, 2018 RFE, Doc. 28-1 at 3–6.) The

denial stated that Dr. Vandenberg’s conclusion “shows that the proffered position

is not a specialty occupation because it does not require a degree in a specific,

specialized field.” (Doc. 26-1 at 97.)

       On May 7, 2018 Plaintiff filed a second Form I-129 Petition. (Doc. 26–1 at

33.) Along with the form, Plaintiff submitted: a letter in support of the petition

from Myron Kramer of Kramer Partners LLP, outside counsel for CARE (Doc.

26–1 at 48–51); six previously approved similar H-1B visa applications for

positions at CARE (Doc. 26–1 at 63–68, 319–24, 329–35); a letter of support

from Plaintiff’s in-house counsel, Scott M. Lenhart (Doc. 26–2 at 55–58); a copy

of the first denial (Doc. 26–1 at 91–98); the certified Labor Conditions

Application (Doc. 26-2 at 72–77); an expert opinion letter by Professor David

Goldsman, Ph.D., from the Georgia Institute of Technology’s H. Milton Stewart

School of Industrial & Systems Engineering, specializing in the field of

Operations Research (Doc. 26-1 at 57–62); a CARE Annual Report (Doc. 26-1 at

255–75); an Occupational Outlook Handbook disclaimer (Doc. 26-1 at 163); and

the Beneficiary’s prior visas (Doc. 26-1 at 75–89).2

       On May 17, 2018, Defendants issued an RFE in response to Plaintiff’s

second petition, informing the Plaintiff that the petition did not support a finding


2The petition also included a letter from the Emory Clinic describing the health condition of the
Beneficiary (Doc 26-1 at 89) and select cases from the Administrative Appeals Office (Doc. 26-1
at 236–56).


                                               3
           Case 1:18-cv-04666-AT Document 33 Filed 05/18/20 Page 4 of 48



that the position requires a degree in a specific specialty or that the duties are so

specialized and complex to qualify as a “specialty occupation.” (May 17, 2018

RFE, Doc. 26–1 at 344.) Plaintiff responded on June 22, 2018 with a second letter

from Dr. Goldsman (Doc. 26–2 at 18–22) and a second letter in support from Mr.

Kramer. (Doc. 26–2 at 12–16.) Mr. Kramer’s letter focuses on the language of the

regulations that set the standards for a specialty occupation. (Doc. 26-2 at 12—

16.) Mr. Kramer stated, “the fact that one can enter into the position holding one

of a certain number of related and relevant technical, analytical degrees should

not be a bar to a finding that the position is a specialty occupation[.]” (Doc. 26-2

at 13.)

          On July 3, 2018, Defendants denied the second H-1B petition on the basis

that Plaintiff failed to provide sufficient evidence to show that the position was a

specialty occupation. (July 3, 2018 Denial, Doc. 26-1 at 5–12.) There are

substantial similarities in both of the denial letters' reasoning as to why the

petition was not approved. (Compare July 3, 2018 Denial, Doc. 26-1 at 5—12;

with Mar. 29, 2018 Denial, Doc. 26-1 at 91—98.)

          Plaintiff filed the instant Complaint on October 5, 2018 and Defendants

filed an answer on December 12, 2018. (Complaint, Doc. 1; Answer, Doc. 13.)

Plaintiff filed a Motion for Summary Judgment on August 16, 2019 (Doc. 18) and

Defendants filed a cross-Motion for Summary Judgment that also served as a

Response to Plaintiff’s Motion for Summary Judgment on September 13, 2019.

(Doc. 21.) Plaintiff filed a Reply in support of their own Motion that also served as


                                          4
         Case 1:18-cv-04666-AT Document 33 Filed 05/18/20 Page 5 of 48



a Response to Defendant’s Motion for Summary Judgment on October 4, 2019.

(Doc. 23.) Defendants filed a Reply in support of their Motion on October 25,

2019. (Doc. 24.) The Administrative Record was filed on February 6, 2020 (Doc.

26) with a supplemental filing on February 17, 2020. (Doc. 28.)

III.   Background and Facts

       H-1B visas are non-immigrant visas for temporary workers who come to

the United States “to perform services in a specialty occupation[.]” 8 C.F.R. §

214.2 (h)(1)(ii)(B)(1).3 The petitioner for an H-1B visa – the employer – has the

burden of proving that the job is a “specialty occupation” as defined by the

statute. See Royal Siam Corp. v. Chertoff, 484 F.3d 139, 144 (1st Cir. 2000). Title

8 of the United States Code lists the requirements for a “specialty occupation”

this way:

             (1) Except as provided in paragraph (3), for purposes of
             section 1101(a)(15)(H)(i)(b) of this title, section
             1101(a)(15)(E)(iii) of this title, and paragraph (2), the
             term “specialty occupation” means an occupation that
             requires—

                 (A) theoretical and practical application of a body of
                 highly specialized knowledge, and

                 (B) attainment of a bachelor's or higher degree in the
                 specific specialty (or its equivalent) as a minimum
                 for entry into the occupation in the United States.




3 H-1B visas are also available to temporary workers who provide “services relating to a
Department of Defense cooperative research and development project or coproduction project,
or services as a fashion model who is of distinguished merit and ability[.]” 8 C.F.R. §
214.2(h)(1)(i).


                                            5
        Case 1:18-cv-04666-AT Document 33 Filed 05/18/20 Page 6 of 48



8 U.S.C. § 1184(i)(1). Title 8 of the Code of Federal Regulations further defines a

specialty occupation as:

             An occupation which requires theoretical and practical
             application of a body of highly specialized knowledge in
             fields of human endeavor including, but not limited to,
             architecture, engineering, mathematics, physical
             sciences, social sciences, medicine and health,
             education, business specialties, accounting, law,
             theology, and the arts, and which requires the
             attainment of a bachelor’s degree or higher in a specific
             specialty, or its equivalent, as a minimum for entry into
             the occupation in the United States.

8 C.F.R. §214.2(h)(4)(ii). Pursuant to that same section of the Code of Federal

Regulations, any one of the following four criteria must be met for a position to

qualify as a specialty occupation:

             (1)   A baccalaureate or higher degree or its equivalent
             is normally the minimum requirement for entry into the
             particular position;

             (2) The degree requirement is common to the
             industry in parallel positions among similar
             organizations or, in the alternative, an employer may
             show that its particular position is so complex or unique
             that it can be performed only by an individual with a
             degree;

             (3) The employer normally requires a degree or its
             equivalent for the position; or

             (4) The nature of the specific duties are so specialized
             and complex that knowledge required to perform the
             duties is usually associated with the attainment of a
             baccalaureate or higher degree.




                                        6
        Case 1:18-cv-04666-AT Document 33 Filed 05/18/20 Page 7 of 48



8 C.F.R. §214.2(h)(4)(iii)(A); see also Royal Siam Corp. v. Chertoff, 484 F.3d

139, 145 (1st Cir. 2007) (“To satisfy [8 C.F.R. §214.2(h)(4)(ii)], a position must

touch at least one of four overlapping bases.”).

      When filing an H-1B petition, petitioners must submit a Labor Condition

Application (“LCA”). See 8 U.S.C.A. § 1182(n) “Labor Condition Application”

(West); and Cyberworld Enter. Techs., Inc. v. Napolitano, 602 F.3d 189, 192 (3d

Cir. 2010) (citing Pub. L. No. 101–649 § 205, 104 Stat. 4978, 5021–22 (1990);

Pub. L. No. 105–277 § § 412–13, 112 Stat. 2681, 2981–642 to –650 (1998)). The

LCA is a document prepared by the petitioner in which the petitioner makes

several attestations, including that

             (A) The employer—

                (i) is offering and will offer ... wages that are at
                least—

                   (I) the actual wage level paid by the employer to
                   all other individuals with similar experience and
                   qualifications for the specific employment in
                   question, or

                   (II) the prevailing wage level for the occupational
                   classification in the area of employment,
                   whichever is greater, based on the best
                   information available as of the time of filing the
                   application, and

                (ii) will provide working conditions for such a
                nonimmigrant that will not adversely affect the
                working conditions of workers similarly employed.

             (B) There is not a strike or lockout in the course of a
             labor dispute in the occupational classification at the
             place of employment.


                                         7
         Case 1:18-cv-04666-AT Document 33 Filed 05/18/20 Page 8 of 48




              (C) The employer, at the time of filing the application—

                  (i) has provided notice of the filing under this
                  paragraph to the bargaining representative (if any) of
                  the employer's employees ..., or

                  (ii) if there is no such bargaining representative, has
                  posted notice of filing in conspicuous locations at the
                  place of employment.

              (D) The application shall contain a specification of the
              number of workers sought, the occupational
              classification in which the workers will be employed,
              and wage rate and conditions under which they will be
              employed.

8 U.S.C. § 1182(n)(1); see also Cyberworld Enter. Techs., Inc. v. Napolitano, 602

F.3d 189, 192 (3d Cir. 2010); Nat'l Ass'n of Mfrs. v. U.S. Dep't of Labor, No. CIV.

A. 95-0715, 1996 WL 420868, at *3–4 (D.D.C. July 22, 1996). The “occupational

classification” referred to in section (D) of 8 U.S.C. § 1182(n)(1) is the “Standard

Occupational Classification” system used to classify workers into occupational

categories which is issued by the U.S. Department of Labor. See Standard

Occupational        Classification,      U.S.       Bureau      of     Labor      Statistics,

https://www.bls.gov/soc/.4 The Occupational Outlook Handbook (“OOH”)

displays details such as wage, education and training requirements, and job

outlook, for hundreds of occupations. See The Occupational Outlook Handbook


4 The U.S. Department of Labor also maintains a more detailed occupational database for use by

federal agencies, the Occupational Information Network database (“OIN” or “O*NET”) that is
built on the same and related data used in the OOH, as referenced in the expert statement from
Dr. Vandenberg and the letter from counsel Myron Kramer on behalf of CARE later discussed
herein.        See        O*NET          Resource        Center,        O*NET          OnLine.
https://www.onetcenter.org/overview.html.


                                                8
        Case 1:18-cv-04666-AT Document 33 Filed 05/18/20 Page 9 of 48



Summary,            U.S.        Bureau          of        Labor           Statistics,

https://www.bls.gov/news.release/ooh.nr0.htm; and Doc. 26-1 at 7; cf. also

Innova Sols., Inc. v. Baran, 399 F. Supp. 3d 1004, 1012 (N.D. Cal. 2019)

(“…USCIS looks to the OOH as the authoritative source on the duties and

educational requirements of a wide variety of occupations.”).

      In this case, although CARE sought to hire for a position called Impact

Data Analyst, there is no listing for that particular position title in the OOH so

CARE identified the “Operations Research Analyst” listed by the OOH as a rough

analogue to CARE's Impact Data Analyst's position. Defendants therefore

evaluated whether the position met the specialty occupation criteria by looking to

the OOH entry for “Operations Research Analyst” and the LCA, as well as the

expert opinions provided by Plaintiff. Cf. Fast Gear Distrib., Inc. v. Rodriguez,

116 F. Supp. 3d 839, 849 (E.D. Mich. 2015) (“[I]t is incumbent upon USCIS to

carefully evaluate each visa petition to ensure that the offered position truly

meets the requirements of the “specialty occupation” classification.”).

      The OOH describes the qualifications for an Operations Research Analyst

as follows:

              Although the typical educational requirement for entry-
              level positions is a bachelor’s degree, some employers
              may prefer to hire applicants with a master’s degree.
              Because few schools offer bachelor’s and advanced
              degree programs in operations research, analysts
              typically have degrees in other related fields. . .
              Although some schools offer bachelor’s and advanced
              degree programs in operations research, some analysts
              have degrees in other technical or quantitative fields,


                                         9
        Case 1:18-cv-04666-AT Document 33 Filed 05/18/20 Page 10 of 48



             such as engineering, computer science, analytics, or
             mathematics.

             Because operations research is based on quantitative
             analysis, students need extensive coursework in
             mathematics. . . Courses in other areas, such as
             engineering, economics, and political science, are useful
             because operations research is a multidisciplinary field
             with a wide variety of applications.

(OOH, Doc. 26–2 at 210.)

      Dr. Chiu’s letter, submitted with the first petition, explained that as Acting

Director of Multiplying Impact at CARE, she created the Impact Data Analyst

position as one role in a newly established “team devoted to impact

measurement.” (Chiu Letter, Doc. 26-1 at 173.) According to Dr. Chiu, CARE

required “someone with a degree in a technical or quantitative field, with

documented course work in fields including a large component in analytics,”

because the specific duties of the position “require[] a strong basis in analysis,

statistics, mathematics and computer science.” (Doc. 26-1 at 171–73.) Dr. Chiu

further explained that CARE relies heavily on analytics for its decision making.

(Doc. 26-1 at 171.) The Impact Data Analyst position was designed to “support[]

data collection, aggregation, cleaning, validation, visualization, and use for

impact measurement data including, but not limited to reach and impact data

collected through CARE International’s Project and Program Impact Information

Reporting System (PIIRS) as well as project, program, regional, and global-level

analysis of data upon request of teams and colleagues.” (Doc. 26-1 at 173.) Dr.

Chiu stated that the position “entails special unique characteristics, due in part to


                                         10
        Case 1:18-cv-04666-AT Document 33 Filed 05/18/20 Page 11 of 48



the special nature of [CARE’s] operations on a global basis.” (Doc. 26-1 at 173.)

Dr. Chiu emphasized the need for “familiarity with the types of data CARE

collects, the formats of the data, and how they can be restructured to perform

critical analyses.” (Doc. 26-1 at 173–74.)

      Dr. Vandenberg, Professor of Business and the Head of the Department of

Management at the University of Georgia, provided an opinion letter in which he

addressed first his own qualifications for offering an expert opinion, including

that he is a tenured professor who has performed more than “350 expert opinions

every year since 2000 for the purpose of submission to the [USCIS],” and that he

has over 36 years of experience in “Management, Information Systems, HR

Management and other Business Administration Areas.” (Vandenberg Letter,

Doc. 26-1 at 222—23.) Dr. Vandenberg next described the “Impact Data Analyst

job duties as compared to the Operations Research Analyst description in the

[OOH].” (Doc 26-1 at 223—26.) In this section, Dr. Vandenberg explains that,

because CARE’s work involves “operationalizing [its] mission within 94 vastly

different countries with over 80 million people[,]” CARE needs to be able to

collect and process data in a way that is relatively unique. (Doc. 26-1 at 223—24.)

Dr. Vandenberg explains that CARE is “extremely dependent” on hiring an

individual who can “make sense” of a huge array of non-standardized data, while

taking into account a variety of “different cultural norms, religious beliefs, and

political structures.” (Doc. 26-1 at 224.) The individual that CARE must hire,

according to Dr. Vandenberg,


                                         11
         Case 1:18-cv-04666-AT Document 33 Filed 05/18/20 Page 12 of 48



               [H]as to have received formal education not only in the
               basic business functions such as finance, operations
               management, accounting, economics, management
               information systems, and strategy/policy, but also
               advanced education [in] data analytics, economic policy,
               policy data analysis, econometrics and advanced
               statistics, micro- and macro-economic analysis, and a
               host of other topics.

(Doc. 26-1 at 224.)5 He went on to say that the position at CARE is similar to

positions at the Central Intelligence Agency where an analyst “does not have a

single standardized data source, but gathers data from a myriad of sources” in

order to assist policy makers in “mak[ing] sense” of “what is going on in one

country or region [versus] others.” (Doc 26-1 at 224.) Dr. Vandenberg then

proceeds in his letter to explain in detail how the various responsibilities of the

Impact Data Analyst position – including data analysis and management, data

visualization, capacity building for data use, knowledge sharing, and performing

other impact measurement and global “MEI” duties as needed – are similar to

the tasks included in the description of the “Operations Research Analyst”

position in the OOH. (Doc. 26-1 at 225.)

       Dr. Vandenberg states that the "majority of the positions in this

occupational category [Operations Research Analyst] require graduate school . . .

. While requirements for entry into this position vary by employer as to what

5Although not directly material to the Court’s consideration of this matter, Dr. Vandenberg also
concluded that the Beneficiary “is uniquely qualified for CARE’s Data Impact Analyst position
and will be able to apply [her] education to ‘make sense’ out of the disparate sources of data.
That is, she can use those data analytic tools to help other[s] visualize the meaning of the various
data sources, and in doing so, facilitate the decisions of the chief policy makers as they formulate
how one set of programs may need to be changed to be successful in other countries.” (Doc. 26-1
at 224.)


                                                12
       Case 1:18-cv-04666-AT Document 33 Filed 05/18/20 Page 13 of 48



course of study might be appropriate, it is clear that the course of study . . . .

includes, per the OOH description, degrees in other technical or quantitative

fields, such as engineering, computer science, analytics, or mathematics.” (Doc.

26-1 at 226.) He then concludes that the duties of the CARE Impact Data Analyst

“are so complex that they require the performance of a professional with at least a

Master’s degree in business administration or closely-related discipline such as

economics, economics policy, and policy planning.”       (Doc. 26-1 at 227.) Dr.

Vandenberg's letter explains at length how the requisite educational background

and training for the CARE Impact Data analyst position is fully consistent with

the requirements of the OOH Operations Research Analyst job description's

specified qualifications. Thus, he addresses how a highly technically focused

academic degree program in economics, business, engineering or public policy

academic program, would be structured to provide training and coursework in

quantitative data analysis, statistics, microeconomics, finance, and applied

research techniques and would provide the required foundation for both the

CARE Impact Data Analyst and OOH Operations Research Analyst positions.

      In USCIS’s March 29, 2018 denial of the first petition, USCIS stated that

the submitted materials did not substantiate Plaintiff’s position that the Impact

Data Analyst meets the requirements to classify it as a “specialty occupation.”

(Doc. 26-1 at 91–8; see also RFE, Doc. 28-1 at 3–6.) The denial noted that Dr.

Vandenberg’s conclusion “shows that the proffered position is not a specialty




                                        13
        Case 1:18-cv-04666-AT Document 33 Filed 05/18/20 Page 14 of 48



occupation because it does not require a degree in a specific, specialized field.”

(Doc. 26-1 at 97.)

      Plaintiff filed a second Form I-129 Petition on May 7, 2018 (Doc. 26–1 at

33), along with several pieces of supporting material, listed above, including a

letter from Dr. Goldsman, Professor at the Georgia Institute of Technology’s H.

Milton Stewart School of Industrial and Systems Engineering. Before writing his

letter in support of the second petition, Dr. Goldsman spoke at length with Dr.

Chiu and the Beneficiary individually to discuss the nature and duties of the

Impact Data Analyst position and its function within CARE. (Goldsman Letter,

Doc. 26-1 at 58.) For unknown reasons, USCIS's decision letters wholly ignored

this and other evidence in finding that Dr. Goldsman relied solely on a job

description in reaching his findings. In his first letter, Dr. Goldsman explained

the field of Operations Research and what an Operations Research Analyst’s

duties entail on a day-to-day basis. (Doc. 26-1 at 58–59.) According to Dr.

Goldsman, Operations Research is a “multidisciplinary field that combines

methodological techniques derived from Mathematics, Statistics, Engineering,

Computer Science, Economics, Management, and Public Policy departments.”

(Doc. 26-1 at 58.) Dr. Goldsman described Operations Research as a “rigorous

field that requires a great deal of coursework.” (Doc. 26-1 at 59.) Most

universities do not offer degrees in Operations Research, according to Dr.

Goldsman, so the expertise required to fulfill the duties of such a job must be

obtained “in a variety of venues.” (Doc. 26-1 at 59.) Dr. Goldsman opined that the


                                        14
        Case 1:18-cv-04666-AT Document 33 Filed 05/18/20 Page 15 of 48



acceptable course of study for becoming an Operations Research Analyst is

“limited to a course of study that include degrees in a group of technical or

quantitative fields, such as Engineering, Computer Science, Analytics, or

Mathematics.” (Doc. 26-1 at 61.)

      After the Defendants issued an RFE in response to the second petition, Dr.

Goldsman issued a second letter that echoed his original opinion, but also

addressed Defendants’ concern that the position allowed for an expansive set of

degrees. (Doc. 26-2 at 18–21.) He explained that the previously named areas of

study “are not meant to indicate that there is no standard for how one prepares

for a career in Operations Research, but is meant to illustrate the linkage and

commonality of a certain few disciplines which are so interconnected as to

provide a basis for entry into a career in Operations Research.” (Doc. 26-2 at 20.)

On July 3, 2018, Defendants denied the second H-1B petition on the basis that

Plaintiff failed to provide sufficient evidence to satisfy any one of the four criteria

to show that the position was a specialty position. (See July 3, 2018 Denial, Doc.

26-1 at 5–12.)

IV.   Standard of Review

      The Court may grant summary judgment only if the record shows “that

there is no genuine dispute as to any material fact and that the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). When ruling on the motion,

the Court must view all the evidence in the record in the light most favorable to

the non-moving party and resolve all factual disputes in the non-moving party’s


                                          15
        Case 1:18-cv-04666-AT Document 33 Filed 05/18/20 Page 16 of 48



favor. See Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000).

The moving party need not positively disprove the opponent’s case; rather, the

moving party must establish the lack of evidentiary support for the non-moving

party’s position. See Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). If the

moving party meets this initial burden, in order to survive summary judgment,

the non-moving party must then present competent evidence beyond the

pleadings to show that there is a genuine issue for trial. Id. at 324–26.

      The standard of review for cross-motions for summary judgment does not

differ from the standard applied when only one party files a motion, but simply

requires a determination of whether either of the parties deserves judgment as a

matter of law on the facts that are not disputed. Am. Bankers Ins. Group v.

United States, 408 F.3d 1328, 1331 (11th Cir. 2005). The Court must consider

each motion on its own merits, resolving all reasonable inferences against the

party whose motion is under consideration. Id. The Eleventh Circuit has

explained that “[c]ross-motions for summary judgment will not, in themselves,

warrant the court in granting summary judgment unless one of the parties is

entitled to judgment as a matter of law on facts that are not genuinely disputed.”

United States v. Oakley, 744 F.2d 1553, 1555 (11th Cir. 1984). Cross-motions

may, however, be probative of the absence of a factual dispute where they reflect

general agreement by the parties as to the controlling legal theories and material

facts. Id. at 1555–56.




                                         16
       Case 1:18-cv-04666-AT Document 33 Filed 05/18/20 Page 17 of 48



      The applicable standard under the Administrative Procedure Act (“APA”)

to review an agency’s decision is whether the agency's action is “arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law.” 5

U.S.C. § 706(2)(A); Defenders of Wildlife v. U.S. Dept. of Navy, 733 F.3d 1106,

1114–15 (11th Cir. 2013). An agency action may be found arbitrary and capricious:

            where the agency has relied on factors which Congress
            has not intended it to consider, entirely failed to
            consider an important aspect of the problem, offered an
            explanation for its decision that runs counter to the
            evidence before the agency, or is so implausible that it
            could not be ascribed to a difference in view or the
            product of agency expertise.

Miccosukee Tribe of Indians of Florida v. United States, 566 F.3d 1257, 1264

(11th Cir. 2009) (quoting Alabama–Tombigbee Rivers Coal. v. Kempthorne, 477

F.3d 1250, 1254 (11th Cir. 2007)). “The arbitrary and capricious standard is

‘exceedingly deferential.’” Defenders of Wildlife, 733 F.3d at 1115 (citing Fund for

Animals, Inc. v. Rice, 85 F.3d 535, 541 (11th Cir. 1996)). Reasoned decision-

making under the Administrative Procedure Act calls for an explanation for

agency action. Dep't of Commerce v. New York, 139 S. Ct. 2551, 2575–76 (2019).

            To determine whether an agency decision was arbitrary
            and capricious, the reviewing court ‘must consider
            whether the decision was based on a consideration of
            the relevant factors and whether there has been a clear
            error of judgment.’ This inquiry must be ‘searching and
            careful,’ but ‘the ultimate standard of review is a narrow
            one.’ Along the standard of review continuum, the
            arbitrary and capricious standard gives an appellate
            court the least latitude in finding grounds for reversal;
            ‘[a]dministrative decisions should be set aside in this
            context ... only for substantial procedural or substantive


                                         17
       Case 1:18-cv-04666-AT Document 33 Filed 05/18/20 Page 18 of 48



             reasons as mandated by statute, ... not simply because
             the court is unhappy with the result reached.’ The
             agency must use its best judgment in balancing the
             substantive issues. The reviewing court is not authorized
             to substitute its judgment for that of the agency
             concerning the wisdom or prudence of the proposed
             action.

Fund for Animals, 85 F.3d at 541–42 (quoting North Buckhead Civic Ass'n v.

Skinner, 903 F.2d 1533, 1538–40 (11th Cir. 1990) (footnotes and citations

omitted)).

      In determining whether the agency acted arbitrarily and capriciously, the

Court must ask whether the agency “examine[d] the relevant data and

articulate[d] a satisfactory explanation for its action.” Black Warrior

Riverkeeper, Inc. v. U.S. Army Corps of Engineers, 781 F.3d 1271, 1288 (11th Cir.

2015) (quoting Motor Vehicle Mfrs. Ass'n of U.S., Inc. v. State Farm Mut. Auto.

Ins. Co., 463 U.S. 29, 43 (1983)). The Court is not authorized to substitute its

judgment for the agency's as long as the agency's conclusions are rational.

Defenders of Wildlife, 733 F.3d at 1115 (citing Miccosukee Tribe of Indians, 566

F.3d at 1264); Sierra Club v. Van Antwerp, 526 F.3d 1353, 1360 (11th Cir. 2008);

Pres. Endangered Areas of Cobb's History, Inc. (“PEACH”) v. U.S. Army Corps

of Eng'rs, 87 F.3d 1242, 1246 (11th Cir. 1996) (“The court's role is to ensure that

the agency came to a rational conclusion, ‘not to conduct its own investigation

and substitute its own judgment for the administrative agency's decision.’”)).

While the Court should “uphold a decision of less than ideal clarity if the agency's

path may reasonably be discerned ... [it] may not supply a reasoned basis for the


                                        18
       Case 1:18-cv-04666-AT Document 33 Filed 05/18/20 Page 19 of 48



agency's action that the agency itself has not given.” Black Warrior Riverkeeper,

781 F.3d at 1288 (internal citations omitted).

      The Court “also reviews the findings of fact under the ‘substantial evidence

test’ which requires the Court to “‘view the record evidence in the light most

favorable to the agency’s decision and draw all reasonable inferences in favor of

that decision.’” Perez-Zenteno v. U.S. Attorney Gen., 913 F.3d 1301, 1306 (11th

Cir. 2019) (quoting Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004) (en

banc)). Accordingly, the Court must affirm the agency’s decision "if it is

supported by reasonable, substantial, and probative evidence on the record

considered as a whole." Perez-Zenteno v. U.S. Attorney Gen., 913 F.3d 1301, 1306

(11th Cir. 2019) (quoting D-Muhumed v. U.S. Att'y Gen., 388 F.3d 814, 818 (11th

Cir. 2004)) (quotation omitted). Substantial evidence is defined as more than a

mere scintilla and means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion. Richardson v. Perales, 402 U.S. 389,

401 (1971). “To reverse the ... fact findings, [the Court] must find that the record

not only supports reversal, but compels it.” Mendoza v. U.S. Att’y Gen., 327 F.3d

1283, 1287 (11th Cir. 2003). “‘That is, even if the evidence could support multiple

conclusions, we must affirm the agency’s decision unless there is no reasonable

basis for that decision.’” Perez-Zenteno, 913 F.3d at 1306 (quoting Adefemi, 386

F.3d at 1029).

      Normally, "[i]f the record before the agency does not support the agency

action, if the agency has not considered all relevant factors, or if the reviewing


                                        19
       Case 1:18-cv-04666-AT Document 33 Filed 05/18/20 Page 20 of 48



court simply cannot evaluate the challenged agency action on the basis of the

record before it, the proper course, except in rare circumstances, is to remand to

the agency for additional investigation or explanation." Fla. Power & Light Co. v.

Lorion, 470 U.S. 729, 744 (1985). That said, a court may properly find that an

agency determination is arbitrary and capricious and vacate the finding where

"the agency has relied on factors which Congress has not intended it to consider,

entirely failed to consider an important aspect of the problem, offered an

explanation for its decision that runs counter to the evidence before the agency,

or is so implausible that it could not be ascribed to a difference in view or the

product of agency expertise." Nat. Res. Def. Council v. U.S. E.P.A., 658 F.3d 200,

215 (2d Cir. 2011) (quoting Motor Vehicle Mfrs. Ass'n of U.S., Inc. v. State Farm

Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983)).

V.    Discussion

      Although the Eleventh Circuit has not addressed the particular legal issues

in this case, other courts have done so in comparable cases. The Court found

those opinions informative, albeit lacking direct precedential authority. The

central issue posed in the instant case, in slightly different guises, is whether

USCIS erred and acted arbitrarily and capriciously in determining that the CARE

impact data analyst position failed to meet one or more of the regulatory criteria

under 8 C.F.R. §214.2(h)(4)(iii)(A) referenced for determining a "specialty

occupation." The differences between the four criteria for establishing whether a

position is a “specialty occupation” under 8 C.F.R. §214.2(h)(4)(iii)(A) are


                                        20
        Case 1:18-cv-04666-AT Document 33 Filed 05/18/20 Page 21 of 48



nuanced at best. USCIS concluded that Plaintiff failed to meet any one of the four

criteria. After having given the requisite strong deference to the agency's decision

making and carefully reviewing the record, the Court concludes that USCIS's

decision and reasoning in reaching its findings contained fundamental errors and

gaps, particularly in connection with is determination as to the criteria set forth

in 8 C.F.R. §214.2(h)(4)(iii)(A)(1),(2) and (4).

       The specific issues surrounding USCIS's disapproval of Plaintiff's

application for a "specialty occupation" H-1B visa designation for the impact data

analyst position are discussed in a number of leading district court cases. Before

the Court delves into discussion of each of the relevant criteria under 8 C.F.R.

§214.2(h)(4)(iii)(A), it provides an overview here of some of the relevant district

court case law addressing the types of specialized educational degree and training

requirements as well as position requirements at issue in the instant case.

      In Residential Finance Corp. v. U.S. Citizenship and Immigration

Services, USCIS denied an H-1B visa for a Market Research Analyst because “the

OOH does not indicate that [the] degrees need be in a specific specialty directly

related to market research.” 839 F. Supp. 2d 985, 995 (S.D. Ohio 2012). The

court disagreed, saying that, “[t]he record here indicates that a market and survey

researcher is a distinct occupation with a specialized course of study that includes

multiple specialized fields” and that “Plaintiff provided evidence that it required a

baccalaureate degree for this position, and there is no apparent requirement that

the specialized study needed be in a single academic discipline as opposed to a


                                          21
        Case 1:18-cv-04666-AT Document 33 Filed 05/18/20 Page 22 of 48



specialized course of study in related business specialties.” Residential Finance,

839 F. Supp. 2d at 996. The court found that the denial of the petition was

arbitrary and capricious and an abuse of discretion, because USCIS “failed to

examine all of the correct relevant data and to articulate an untainted,

satisfactory explanation for the denial that rationally connected the facts to the

decision.” Residential Finance, 839 F. Supp. 2d at 997.

      Similarly to Residential Finance, the district court for the Middle District

of North Carolina held that the USCIS must base its denial on “a consideration of

the relevant factors.” InspectionXpert Corp. v. Cuccinelli, No. 1:19-cv-65, 2020

WL 1062821, at *27 (M.D.N.C. Mar. 5, 2020) (citing RELX, Inc. v. Baran, 397 F.

Supp. 3d 41, 55 (D.D.C. 2019); and Motor Vehicle Mfrs. Ass'n of U.S., Inc. v.

State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983) (noting that “the agency

must examine the relevant data”)). This consideration requires that the USCIS

explains in the denial its basis for disagreeing with opinion evidence submitted to

it. Fred 26 Importers, Inc. v. U.S. Dep't of Homeland Sec., 445 F. Supp. 2d 1174,

1180–81 (C.D. Cal. 2006); see also The Button Depot, Inc. v. U.S. Dep't of

Homeland Security, 386 F.Supp.2d 1140, 1148 (C.D. Cal. 2005) (the AAO abused

its discretion when it did not indicate any basis for its conclusion that it “does not

agree with the opinion evidence submitted by the petitioner.”); and Hong Kong

T.V. Video v. Ilchert, 685 F. Supp. 712, 717 (N.D. Cal. 1988) (INS abused its

discretion when it disregarded the only evidence provided by the petitioner).




                                         22
        Case 1:18-cv-04666-AT Document 33 Filed 05/18/20 Page 23 of 48



      In RELX, Inc. v. Baran, the Plaintiff sought an H-1B visa designation for

an employee in a “Data Analyst” position. 397 F. Supp. 3d. 41, 45–46 (D.D.C.

2019). The USCIS issued an RFE seeking more information as to whether the

position was a “specialty occupation.” Id. The Plaintiff responded to the RFE

with: a supplemental letter from an “Immigration Compliance Specialist”; six job

announcements from other employers for “Data Analyst” positions which

required at least a bachelor’s degree in a field like statistics, mathematics,

economics, or operations research; and an expert opinion from a Professor of

Management and Information Systems at Seattle Pacific University. Id. at 46–47.

The USCIS then denied the petition, saying that the petitioner had failed to show

the position was a specialty occupation. Id. at 47. But the district court found that

the USCIS’s rationale as stated in the denials “was both factually inaccurate and

not supported by the record” as it pertained to whether a bachelor’s degree or

higher is normally the minimum requirement for entry to a “Data Analyst”

position, and whether a requirement for a degree in one of a few related fields is

enough to satisfy the specialty occupation criteria. Id. at 53. The district court

found that the evidence in the record clearly established that the typical entry

level education for the position was a bachelor’s degree in one of a few closely-

related fields. Id. at 54. The district court also found that USCIS's determination

that the statute in effect requires only one type of degree to be accepted for a

related position to qualify as specialized was legally and factually untenable,

inconsistent with the statutory language, and arbitrary and capricious, saying:


                                         23
           Case 1:18-cv-04666-AT Document 33 Filed 05/18/20 Page 24 of 48



                There is no requirement in the statute that only one type
                of degree be accepted for a position to be specialized.
                The statute and regulations simply require that a
                “position actually requires the theoretical and practical
                application of a body of highly specialized knowledge,
                and the attainment of a bachelor's or higher degree in
                the specific specialty [is a] minimum requirement for
                entry into the occupation.” In other words, if the
                position requires the beneficiary to apply practical and
                theoretical specialized knowledge and a higher
                education degree it meets the requirements. Nowhere in
                the statute does it require the degree to come solely
                from one particular academic discipline. As other courts
                have explained “[d]iplomas rarely come bearing
                occupation-specific majors. What is required is an
                occupation that requires highly specialized knowledge
                and a prospective employee who has attained the
                credentialing indicating possession of that knowledge.”

RELX, Inc. v. Baran, 397 F. Supp. 3d 41, 54–55 (D.D.C. 2019) (citations

omitted); see also Residential Fin. Corp., 839 F. Supp. 2d at 997 (S.D. Ohio

2012); Tapis Int’l v. I.N.S., 94 F. Supp. 2d 172, 175–76 (D. Mass. 2000) (rejecting

agency interpretation that would preclude any position from satisfying the

specialty occupation requirements where a specific degree is not available in that

field).

          In contrast to the above cases, the district court in Irish Help at Home LLC

v. Melville upheld the denial of an H-1B visa for a “deputy controller” position,

finding that the position only required a person with a degree in a generic field as

opposed to a course of study specialized for “deputy controller” duties. See Irish

Help, No. 13-cv-00943, 2015 WL 848977 (N.D. Cal. Feb. 24, 2015) aff’d, 679 F.

App’x 634 (9th Cir. 2017). But the court noted also that its decision “is not to say



                                           24
        Case 1:18-cv-04666-AT Document 33 Filed 05/18/20 Page 25 of 48



that a position can only be a specialty occupation if the beneficiary has [a] specific

degree in the exact field of the occupation.” 2015 WL 848977 at *6–7 (citing

Tapis, 94 F. Supp. 2d 172; and Residential Finance, 839 F. Supp. 2d at 997). The

Irish Help court distinguished Tapis and Residential Finance by noting that,

unlike the positions Plaintiffs sought to fill in those cases, “there is no credible

evidence supporting that Irish Help's deputy controller position is specialized in

the sense that … it could only be performed by one with specialized knowledge in

a specialized course of study, as opposed to one with a more generic degree.”

Irish Help, 2015 WL 848977 at *7; cf. 3Q Digital, Inc. v. United States

Citizenship & Immigration Servs., No. 1:19-cv-579-RCL, 2020 WL 1079068, at

*3 (D.D.C. Mar. 6, 2020) (finding that USCIS erred in its determination that

Plaintiff company must show that a degree in a specific field was required, as

opposed to a degree in a general field or range of fields of study relevant to the

qualifications required to perform the Search Engine Marketing Account

Manager position at issue.)

      As discussed further below, the record in the instant case clearly

establishes, at very minimum, that the CARE impact data analyst position

requires a specialized course of study and training culminating in a baccalaureate

and preferably master’s degree, rather than just any generic college degree.

      a.     Criterion 1: A bachelor’s degree or its equivalent is
             normally the minimum requirement for entry into the
             particular position.




                                         25
        Case 1:18-cv-04666-AT Document 33 Filed 05/18/20 Page 26 of 48



      When read literally, the first criterion appears to be satisfied by any

bachelor’s degree. But when read together with 8 U.S.C. § 1184(i)(1)6 the first

criterion actually requires a bachelor’s degree or its equivalent in a specific

specialty. Plaintiff argues that it provided substantial evidence to illustrate that

the proffered position that focuses on data analytics requires at a minimum a

bachelor’s degree in one of a few inter-related specific specialized areas of study –

engineering, mathematics, analytics, or economics – plus particularized training

or experience in technical or quantitative fields.

      Defendants concluded that an Operations Research Analyst position does

not meet the first criterion because the OOH’s description indicates that there is

no requirement for the degree to be in a specific specialty, and the job can be

filled “by a variety of disciplines.” (July 3, 2018 Denial, Doc. 26-1 at 8.) The

OOH’s description of “Operations Research Analyst” points out that “few schools

offer bachelor’s and advanced degree programs in operations research, [so]

analysts typically have degrees in other related fields.” (OOH, Doc. 26-1 at 209.)

Accordingly, Plaintiff needed to show that the position required a combination of

specific educational program background and experience that equaled the

“equivalent” of a “specifically tailored baccalaureate program” as explained by the

6     (1) Except as provided in paragraph (3), for purposes of section
      1101(a)(15)(H)(i)(b) of this title, section 1101(a)(15)(E)(iii) of this title, and
      paragraph (2), the term “specialty occupation” means an occupation that
      requires--
             (A) theoretical and practical application of a body of highly
             specialized knowledge, and
             (B) attainment of a bachelor's or higher degree in the specific
             specialty (or its equivalent) as a minimum for entry into the
             occupation in the United States.


                                             26
        Case 1:18-cv-04666-AT Document 33 Filed 05/18/20 Page 27 of 48



court in RELX, Tapis, and other similar cases. Defendant's contention that the

Operations Analyst position lacks specialization by virtue of its identification of a

range of related fields that would provide the requisite technical data and

analytical expertise fails for the reasons pointed out by the Court in RELX, as

discussed earlier. "There is no requirement in the statute that only one type of

degree be accepted for a position to be specialized. ... if the position requires the

beneficiary to apply practical and theoretical specialized knowledge and a higher

education degree it meets the requirements." RELX, Inc. v. Baran, 397 F. Supp.

3d at 54–55; see also 3Q Digital, Inc., 2020 WL 1079068, at *3 (agreeing with

the RELX analysis, finding that "more than one degree could qualify someone for

the same position, as “[d]iplomas rarely come bearing occupation-specific

majors.”) (citations omitted). Similarly, in Next Generation Technology, Inc. v.

Johnson, the District Court for the Southern District of New York reversed and

remanded USCIS's decision that a “computer programmer” position did not

require a bachelor’s degree and application of highly specialized knowledge

because the agency's finding was an arbitrary and nonsensical interpretation of

the Occupational Handbook's information. 328 F. Supp. 3d 252, 265–68

(S.D.N.Y. 2017). That Court said, “this Court is at a loss to see a ‘rational

connection’ between the evidence indicating that ‘most computer programmers

have a bachelor’s degree; however some employers hire workers with an associate

degree’ and USCIS’s determination that ‘computer programmers are not

normally required to have a bachelor’s degree.’” Id. at 267; accord Info Labs Inc.


                                         27
        Case 1:18-cv-04666-AT Document 33 Filed 05/18/20 Page 28 of 48



v. United States Citizenship and Immigration Services, No. 19-cv-684, 2020 WL

1536251, at *3–6 (D.D.C. March 31, 2020).

      Both Dr. Goldsman and Dr. Vandenberg explained in their expert opinions

that most universities do not offer a degree in Operations Research, consistent

with the description from the OOH. (Goldsman Letter, Doc. 26-2 at 62;

Vandenberg Letter, Doc. 26-1 at 225—26.) Therefore, an assessment of whether

specialized coursework in a particular degree satisfies this criterion is essential.

See Tapis, 94 F. Supp. 2d at 177; Residential Finance, 839 F. Supp. 2d at 996.

      Dr. Chiu’s Position Description Letter emphasizes that the position

“requires a strong basis in analysis, statistics, mathematics and computer

science” and that “courses in ancillary fields including economics are also highly

relevant and important to the successful completion of the duties of the position.”

(Chiu Letter, Doc. 26-1 at 171–74.) Dr. Chiu’s letter further makes clear that a

degree is not enough for the Impact Data Analyst position, but rather, the

position requires specialized coursework and training in the referenced highly-

technical, closely-related areas. (Doc. 26-1 at 171—74.)

      Defendants based their denial on their view that a degree in any of an

“extensive list of possible degree requirements” can satisfy the requirements for

the position and that this per se indicates the degree and position are not

specialized. (July 3, 2018 Denial, Doc. 26-1 at 11.) But Plaintiff’s submitted

evidence indicates that a qualified applicant would need education in a

specialized, technical field of study that includes a significant analytics


                                         28
       Case 1:18-cv-04666-AT Document 33 Filed 05/18/20 Page 29 of 48



coursework component, and that the fields of engineering, computer science,

analytics, and mathematics supply the necessary specialized interdisciplinary

coursework foundation for performance of the duties of the CARE position. (See,

e.g., Goldsman Letter, Doc. 26-2 at 57–62.) In his letter, Dr. Goldsman – a

renowned Professor at Georgia Institute of Technology's top-ranked Operations

Research program – described the high level of rigor in Operations Research, and

he identified the education necessary for CARE’s Impact Data Analyst position.

(Doc. 26-1 at 61 (“[T]he acceptable courses of study for becoming an operations

research analyst are in fact limited to a course of study that include degrees in a

group of technical or quantitative fields, such as Engineering, Computer Science,

Analytics, or Mathematics.”).)

      In the instant case, the letters from Dr. Chiu, Dr. Vandenberg, and Dr.

Goldsman lay out a specialized course of study essential for performance of the

position at CARE — one that includes an emphasis in analytics, engineering,

mathematics, and economics along with specialized training. (Chiu Letter, Doc.

26-1 at 171–174; Vandenberg Letter, Doc. 26-1 at 222–27; Goldsman Letters, Doc.

26-1 at 57–62, Doc. 26-2 at 18–21.) The position at CARE is distinguishable from

the deputy controller in Irish Help because Plaintiff has shown that a generic

degree would not be sufficient to equip an applicant to perform the duties of an

Impact Data Analyst. (See, e.g., Chiu letter, Doc. 26-1 at 171 (explaining that

CARE required a candidate “with a degree in a technical or quantitative field,

with documented course work in fields including a large component in analytics,”


                                        29
         Case 1:18-cv-04666-AT Document 33 Filed 05/18/20 Page 30 of 48



because the specific duties of the position “require[] a strong basis in analysis,

statistics, mathematics and computer science.”), see also Goldsman Letter, Doc.

26-1 at 57–62 (describing, based on his leading role and experience in the field of

operations      research     analysis     as    well    as    interviews      that    acceptable

interdisciplinary qualifications for this position can only be attained via specific

advanced courses of study for degrees in a limited group of technical or

quantitative fields, such as Engineering, Computer Science, Analytics, or

Mathematics.).)

       In the instant case, the requirement for a degree in one of four or five

highly-technical courses of study that are closely-correlated to the position in

question would satisfy the Criterion 1 regulation. See RELX, Inc. v. Baran, 397 F.

Supp.3d 41 (D.D.C. 2019); 3Q Digital, Inc. v. United States Citizenship &

Immigration Servs., No. 1:19-cv-579-RCL, 2020 WL 1079068, at *3 (D.D.C. Mar.

6, 2020) (“To hold that O*NET must list one specific major for a position defies

all logic, as many positions that fall under subclause 1 could be filled by people

with different majors, so long as those majors are in the same general field or

fields of study.”); Residential Finance, 839 F. Supp. 2d at 995 (reversing H-1B

visa denial because “market and survey researcher is a distinct occupation that

includes multiple specialized fields”); Matter of P-D-S, 2017 WL 3485524, at *2

(AAO Dec. July 31, 2017)7 (“In general, provided the specialties are closely related


7  While the USCIS found in P-D-S that the Operations Research Analyst position in that case
does not constitute a specialty position for H-1B purposes, the petitioner there relied exclusively
on the assertion that the position could only be performed by an individual with a minimum of a


                                                30
         Case 1:18-cv-04666-AT Document 33 Filed 05/18/20 Page 31 of 48



… a minimum of a bachelor’s degree in more than one specialty is recognized as

satisfying the … requirement of section 214(i)(1)(B) of the Act.”) (non-precedent

decision)); and (RFE, Doc. 28-1 at 3—6; Vandenberg Letter, Doc. 26-1 at 222–27;

Goldsman Letters, Doc. 26-1 at 57–62, Doc. 26-2 at 18–21.).

       Accordingly, because Criterion 1 is satisfied, Petitioner need only show

further that the position requires “theoretical and practical application of a body

of highly specialized knowledge,” in order to qualify as a specialty occupation. See

8 U.S.C. § 1184(i)(1). The denial letter contains virtually no analysis of the

petition on this point, as discussed in the Court’s Analysis below or the evidence

provided by CARE discussed earlier. But the record amply demonstrates that the

CARE Impact Data Analyst required precisely this range of specialized skills,

theoretical knowledge base and specialized data analytics baccalaureate degree

training and skills as a foundation for execution of the analyses of impact data

relating to a evaluation of CARE programs operating in 94 countries.

       b.      Criterion 2: The degree requirement is common to the
               industry or this particular position is so complex or
               unique.

       Per the wording of the regulation, there are two alternative ways to satisfy

the second criterion of this analysis. First, Plaintiff could show that “[t]he degree


bachelor's degree. Thus, P-D-S is clearly a factually distinguishable case, as the petition in the
instant case provides a far greater showing of proof relating to the specificity of the degree and
training requirements for the Impact Data Analyst position as well as the complexity of the
impact analytics of data culled from CARE programs operating throughout the world in both
distinctive national and global contexts. But to the extent that P-D-S may be construed as a
simple rejection of the related training provided in fields such as economics and mathematics
for an operations analyst position, the Court views this conclusion as not supportable in the
context of the record in the instant case.


                                               31
        Case 1:18-cv-04666-AT Document 33 Filed 05/18/20 Page 32 of 48



requirement is common to the industry in parallel positions among similar

organizations.” 8 C.F.R. §214.2(h)(4)(iii)(A)(2). Second, Plaintiff could provide

evidence to demonstrate that the position “is so complex or unique that it can be

performed only by an individual with a degree.” Id.

      CARE, perhaps because of the distinctive characteristics of its global non-

profit organization and activity, did not provide evidence showing that the degree

requirement is common to "the industry" or in parallel positions which did not

previously exist within CARE. Nor did it argue it had. Instead, CARE focused on

the alternative standard.

      In examining whether CARE had shown that its new Impact Data Analyst

position “is so complex or unique that it can be performed only by an individual

with a degree,” the Agency looked to the submitted Form I-129 Petitions and

supporting documentation to determine the exact position, location, wage, and

description of duties. (Doc. 26-1 at 9.) In its petitions, Plaintiff provided a list of

duties for the position, an explanation of the duties and specific experience

requirements by Dr. Chiu, two expert opinion letters from Dr. Goldsman that

discussed the specialized duties and organizational role of the position as

requisite qualifications, an expert opinion letter by Dr. Vandenberg discussing

the position qualifications, and the Labor Conditions Application submitted to

the Department of Labor. That Application indicated that this position was

classified as “Wage Level 1.”




                                          32
        Case 1:18-cv-04666-AT Document 33 Filed 05/18/20 Page 33 of 48



       Defendants argue that the list of duties provided by Plaintiff failed to

include sufficient details to meet the standard of “complex or unique.” (Doc. 26-1

at 9.) The duties Defendants refer to here are listed on a previous page of the

denial, and come from Dr. Chiu’s letter, which summarized the “functions” of the

job after a detailed discussion as:

             x     Data analysis and management;
             x     Data visualization;
             x     Capacity building for data use;
             x     Knowledge sharing.

(See July 3, 2018 Denial, Doc. 26-1 at 7; see also Chiu Letter, Doc. 26-1 at 173.) In

the paragraph in her letter immediately prior to these bullet points, Dr. Chiu

explains the actual duties of the position this way:

             [T]he Impact Data Analyst position…will carry out data
             analysis, visualization, and utilization and will provide
             administrative      support     to     the   Multiplying
             Impact/Impact Measurement Team (MI/IM) in our
             Programs, Partnership and Learning Department. This
             position supports data collection, aggregation, cleaning,
             validation, visualization, and use for impact
             measurement data including, but not limited to reach
             and impact data collected through CARE International’s
             Project and Program Impact Information Reporting
             System (PIIRS) as well as project, program, regional,
             and global-level analysis of data upon request of teams
             and colleagues. This support includes data aggregation
             and restricting, cleaning, fulfillment of analysis
             requests, and visualization of findings through
             dashboards and reports. The Impact Data Analyst will
             also troubleshoot issues and contribute to coaching and
             development of training materials to support in-country
             capacity building for data use. The Impact Data Analyst
             will also provide some general support to the
             Multiplying Impact/Impact Measurement Team,
             including       knowledge        sharing,     developing


                                         33
        Case 1:18-cv-04666-AT Document 33 Filed 05/18/20 Page 34 of 48



             communication materials, and general administrative
             support.

(Doc. 26-1 at 173.) Dr. Chiu also described CARE itself as a “global leader in the

movement to eradicate poverty[,]” and said that in 2016 alone, “CARE worked in

94 countries and reached 80 million people with an incredible range of life-

saving programs.” (Doc. 26-1 at 171, 173; see also CARE annual report, Doc. 26-1

at 255–75.) Defendants do not reference this portion of Dr. Chiu’s letter or

provide any reasoning for why this portion of her letter, describing the

responsibilities and demands of the position within the context of CARE's overall

work focus, fails to provide sufficient details to meet the standard of a “complex

or unique” position. 8 C.F.R. §214.2(h)(4)(iii)(A)(2). Dr. Chiu also states in her

letter that the position was designed to require someone with a bachelor’s degree

in a “relevant analytical field” because of the “complex nature of the duties of the

job, and the increased reliance by CARE upon analytics in decision making[.]”

(Doc. 26-1 at 171.)

      Again, except for the bullet points, Defendants do not acknowledge the

substance of Dr. Chiu’s letter at all, and provide no analysis for how they weighed

the information she provided. As such, the Court cannot fully evaluate how her

letter informed Defendants’ position relating to Criteria 2, nor assess whether

they considered all the information before them. See Dep't of Commerce v. New

York, 139 S. Ct. 2551, 2575–76 (2019) (reasoned decision-making under the

Administrative Procedure Act calls for an explanation for agency action); Florida



                                        34
        Case 1:18-cv-04666-AT Document 33 Filed 05/18/20 Page 35 of 48



Power & Light, 470 U.S. at 744 (“If the record before the agency does not

support the agency action, if the agency has not considered all relevant factors, or

if the reviewing court simply cannot evaluate the challenged agency action on the

basis of the record before it, the proper course, except in rare circumstances, is to

remand to the agency for additional investigation or explanation.”).

      In the March 29, 2018 denial of the first petition, Defendants noted that

the LCA certified the position as a “wage level I” position, the lowest wage level

certification. (Doc. 26-1 at 96.) Defendants said that this indicates the position

was an “entry-level” position, or one that has “only a basic understanding of the

occupation[, and] performs routine tasks that require limited, if any, exercise of

judgment[.]” (Doc. 26-1 at 96.) The agency continued, “the LCA does not support

your assertion that the proffered position is more complex or unique that [sic]

only an individual with a bachelor’s degree or higher in a specific specialty can

perform them.” (Id.)

      In the second petition cycle, CARE included a letter from Myron Kramer,

outside counsel for CARE. (Kramer Letter, Doc. 26-1 at 48–51.) In his letter, Mr.

Kramer addressed the wage level designation issue, saying that USCIS’ statement

that a wage level I position is necessarily one for which an employer is seeking

someone with “only a basic understanding of the occupation” is “not only

incorrect legally, but is not supported by recent AAO caselaw.” (Doc. 26-1 at 50;

see also Mar. 29, 2018 Denial, Doc. 26-1 at 96.) Mr. Kramer then quotes an AAO

case called Matter of B-C-, Inc., which explains:


                                         35
        Case 1:18-cv-04666-AT Document 33 Filed 05/18/20 Page 36 of 48



             A position’s wage level designation is certainly relevant,
             but is not a substitute for a determination of whether a
             proffered position meets the requirements of Section
             214 (i)(l) of the Act . . . There is no inherent
             inconsistency between an entry-level position and a
             specialty occupation. For some occupations, the ‘basic
             understanding’ that warrants a Level I wage may require
             years of study, duly recognized upon the attainment of a
             bachelor’s degree in a specific specialty. Most
             professionals start their careers in what are deemed
             entry-level positions. That doesn’t preclude us from
             identifying a specialty occupation.

(Doc. 26-1 at 50 (quoting Matter of B-C-, Inc. (Jan. 25, 2018 AAO) (non-

precedent), Doc. 26-1 at 166).) Mr. Kramer then goes on to explain that even

though the Impact Data Analyst position was certified as wage level I, the

Standard Occupational Classification page for Operations Research Analyst

classifies it as a “Job Zone 5,” which means that “the entry level position of

Operations Research Analyst requires a minimum of up to four years of

experience.” (Doc. 26-1 at 50 (emphasis in original); see also Summary Report,

“Operations Research Analysts,” Doc. 26-1 at 218 (identifying Operations

Research Analysts as a Job Zone 5 position).)

      O*NET8 defines a “Job Zone” as “a group of occupations that are similar in:

how much education people need to do the work, how much related experience

people need to do the work, and how much on-the-job training people need to do

the       work.”         O*NET          OnLine          Help,        “Job        Zones,”

https://www.onetonline.org/help/online/zones. There are five Job Zones,

8 As discussed in footnote 4, O*NET (Occupational Information Network) developed under the
sponsorship of the Department of Labor/Employment and Training Administration, is a
database that is built on the same and related data used in the OOH.


                                           36
         Case 1:18-cv-04666-AT Document 33 Filed 05/18/20 Page 37 of 48



ranging from Job Zone 1, which are “occupations that need little or no

preparation” to Job Zone 5, which are “occupations that need extensive

preparation.” Id. As noted by Mr. Kramer in both of his letters, Operations

Research Analyst is categorized as a Job Zone 5. (See May 3, 2018 Kramer Letter,

Doc. 26-1 at 50; June 21, 2018 Kramer Letter, Doc. 26-2 at 14; see also Summary

Report, “Operations Research Analysts,” Doc. 26-1 at 218.). The O*NET also

notes that Operations Research Analysts are “SVP Range (8.0 and above).” (June

21, 2018 Kramer Letter, Doc. 26-2 at 14; Summary Report, “Operations Research

Analysts,” Doc. 26-1 at 218.) “SVP” here stands for “Specific Vocational

Preparation,” and is defined as “the amount of lapsed time required by a typical

worker to learn the techniques, acquire the information, and develop the facility

needed for average performance in a specific job-worker situation.” (June 21,

2018 Kramer Letter, Doc. 26-2 at 14–15.) SVP is measured by O*NET on a scale

of 1 to 9, with 1 meaning a “short demonstration only” is enough specific training,

and 9 meaning the position may require “over 10 years” of specific vocational

training. O*NET Online Help, “Specific Vocational Preparation (SVP),”

https://www.onetonline.org/help/online/svp.9 As noted by O*NET, the training

being referred to by this scale, “may be acquired in a school, work, military,


9 The Court takes judicial notice of information that is publicly available on the O*NET website
and not subject to reasonable dispute. Fed. R. Evid. 201 (b)(2) (court may judicially notice a fact
that is not subject to reasonable dispute because it can be accurately and readily determined
from sources whose accuracy cannot reasonably be questioned.); Horne v. Potter, 392 F. App'x
800, 802 (11th Cir. 2010) (Finding that the district court properly took judicial notice of
documents which were public records that were “not subject to reasonable dispute” because they
were “capable of accurate and ready determination by resort to sources whose accuracy could
not reasonably be questioned.”)


                                                37
       Case 1:18-cv-04666-AT Document 33 Filed 05/18/20 Page 38 of 48



institutional, or vocational environment. It does not include the orientation time

required of a fully qualified worker to become accustomed to the special

conditions of any new job.” Id. Operations Research Analysts are categorized as

SVP 8, which indicates that this position requires specific vocational training of

“over 4 years up to and including 10 years.” Id.

      In the July 3, 2018 denial decision, the Defendants noted again that the

Plaintiff listed the position as a “wage level I” position on the LCA. (Doc. 26-1 at

10.) The Defendants again characterized a wage level I position as an “entry-level

position,” or one that requires an employee has “only a basic understanding of

the occupation[, and] performs routine tasks that require limited, if any, exercise

of judgment[.]” (Id.) Accordingly, per the denial decision, “the LCA does not

support your assertion that the proffered position is more complex or unique that

[sic] only an individual with a bachelor’s degree or higher in a specific specialty

can perform them.” (Id.) To this point, this part of the second denial is verbatim

identical to the first, but then Defendants go on to say, “USCIS agrees that

occupations such as physicians or architects – where employers have been able to

establish that the positions normally require at least a bachelor’s degree or higher

or its equivalent in a specific specialty for entry – would be specialty occupations

at entry level.” (Id.) It is at this moment that Defendants reveal the fundamental

flaw in their reasoning on this issue presented in this case. Defendants’ position

that the Impact Data Analyst position is unlike an architect or physician is

undermined by the O*NET, which categorizes “Architects,” “Physicians,” and


                                        38
        Case 1:18-cv-04666-AT Document 33 Filed 05/18/20 Page 39 of 48



“Operations Research Analysts” all as Job Zone 5.10 Of particular interest –

considering the USCIS chose to use “Architect” as an exemplar – the O*NET

listing for “Architect” says “Education: Most of these occupations require a four-

year bachelor’s degree, but some do not.” Summary Report, “17-1011.00 –

Architects,     Except       Landscape          and    Naval,”     O*NET        Online,

https://www.onetonline.org/link/summary/17-1011.00.              The      listing    for

Operations Research Analysts says, “Education: Most of these occupations

require graduate school. For example, they may require a master’s degree, and

some require a Ph.D., M.D., or J.D. (law degree).” Summary Report, “15-2031.00

–        Operations          Research           Analysts,”       O*NET          Online,

https://www.onetonline.org/link/summary/15-2031.00. This can only be read to

say that while both Architect and Operations Research Analyst positions usually

require at least a bachelor’s degree, an Operations Research Analyst position

likely often may require even greater educational accomplishment than an

Architect position. This, combined with the evidence provided by Plaintiff –

particularly Dr. Goldsman’s expert opinion and Dr. Chiu’s letter – present

substantial evidence that the Impact Data Analyst position both required a

bachelor’s degree or its equivalent as a minimum barrier to entry, and that it is so

complex or unique that it can only be performed by an individual with such a

10 Compare Summary Report, “17-1011.00 – Architects, Except Landscape and Naval,” O*NET
Online, https://www.onetonline.org/link/summary/17-1011.00; with Summary Report, “29-
1069.00     –    Physicians     and     Surgeons,     All   Other,”    O*NET      Online,
https://www.onetonline.org/link/summary/29-1069.00; and Summary Report, “15-2031.00 –
Operations Research Analysts,” O*NET Online, https://www.onetonline.org/link/summary/15-
2031.00.


                                           39
         Case 1:18-cv-04666-AT Document 33 Filed 05/18/20 Page 40 of 48



degree     and   related   training.   Accordingly,   Criteria   2   has   been   met,

notwithstanding the fact that the position is a Wage Level I. USCIS’ position to

the contrary cannot be reasonably reconciled with the record or justified, due to

its reliance on only a truncated portion of the relevant Labor Department

occupational information data base.

      c.     Criterion 3: Employer normally requires a degree or its
             equivalent for the position.

      CARE developed the new position of Impact Data Analyst to “carry out

data analysis, visualization, and utilization and [to] provide administrative

support to the Multiplying Impact/Impact Measurement Team (MI/IM) in [its]

Programs, Partnership and Learning Department” when it offered the position to

the Beneficiary. (Chiu Letter, Doc. 26-1 at 173.) As such, there was no prior

example to look to in order to satisfy Criterion 3, which is what USCIS looks to as

a basis for its decision. Furthermore, neither party argues that this criterion is

present or relevant to the instant case. The Court therefore moves to the final

criterion.

      d.     Criterion 4: The nature of the specific duties is so
             specialized and complex that knowledge required to
             perform the duties is usually associated with the
             attainment of a baccalaureate or higher degree.

      In determining whether a position satisfies Criterion 4, USCIS looks to the

duties of the position and the overall operations of the organization. (July 3, 2018

Denial, Doc. 26-1 at 11.) Defendants contend that the position is not a specialty

occupation because “it appears the beneficiary will perform the normal duties of


                                          40
       Case 1:18-cv-04666-AT Document 33 Filed 05/18/20 Page 41 of 48



an Operations Research Analyst without any additional specialization or

complexity that is usually associated with the attainment of a bachelor’s degree or

higher or its equivalent in a specific specialty.” (Id.) USCIS discredits Dr.

Goldsman’s opinion that the duties of the job required a baccalaureate or higher

degree in Engineering, Computer Science, Analytics, or Mathematics (Goldsman

Letter, Doc. 26-1 at 61), because Dr. Goldsman based his conclusion on

information obtained directly from the Plaintiff. (July 3, 2018 Denial, Doc. 26-1

at 11.) USCIS explained, “[t]here is no indication that the professor visited your

business, observed your employees, interviewed them about the nature of their

work, or documented the knowledge that they apply on the job.” (Id..) But this is

simply not true. Dr. Goldsman's opinion once again plainly indicates that he

conducted extensive interviews with both Dr. Chiu, the individual heading

CARE's newly-established Multiplying Impact/Impact Measurement Team, and

the beneficiary who had considerable expertise herself. (Goldsman Letter, Doc.

26-1 at 58.) In addition to conducting these interviews, Dr. Goldsman obtained a

sample of some of the projects that the Impact Data Analyst would be required to

undertake and review as well as CARE organizational documents so that he could

assess the position duties as well as the background and educational

requirements of the Impact Data Analyst position in light of these duties. (Id.) As

the Impact Data Analyst position and function were new to CARE, there were no

other employees beyond Dr. Chiu to interview or observe.         And indeed, the




                                        41
       Case 1:18-cv-04666-AT Document 33 Filed 05/18/20 Page 42 of 48



specific nature of the work of an Impact Data Analyst clearly does not lend itself

to "observation".

      Dr. Goldsman wrote in his second letter that in his extensive experience in

the Operations Research field that “Operations Research is generally regarded as

involving significantly more theoretical rigor and intellectual firepower" than

Industrial Engineering, Operations Management, and Management Science.

(June 20, 2018 Goldsman Letter, Doc. 26–2 at 19; see also Goldsman Resume,

Doc. 26-1 at 101–57.) Dr. Chiu also wrote in her Position Description Letter that,

“CARE has set the educational requirement of a Bachelor’s degree in a relevant

analytical field as its normal degree requirement for this position due to the

complex nature of the duties of the job, and the increased reliance by CARE upon

analytics in decision making during this highly critical time in our history. . .”

(Chiu Letter, Doc. 26-1 at 171.) Dr. Chiu continued, explaining that, “in

performing the duties of the position, it is important to have the [sic] familiarity

with the types of data CARE collects, the formats of the data, and how they can be

restructured to perform critical analyses” because of “the special nature of

[CARE’s] operations on a global basis” to “[eliminate] poverty through the

development of sound, creative and novel programs maximizing a limited

amount of resources.” (Id. at 174.)

      In the denial, the Defendants note that they “give[] less weight to the

professor’s opinion.” (Doc. 26-1 at 11 (discussing Dr. Goldsman’s letter).) The

Defendants explain their decision to afford less weight to the opinion of Dr.


                                        42
        Case 1:18-cv-04666-AT Document 33 Filed 05/18/20 Page 43 of 48



Goldsman by saying “where an opinion is not in accord with other information or

is in any way questionable, USCIS is not required to accept or may give less

weight to that evidence.” (Doc. 26-1 at 12 (citing Matter of Caron International,

19 I&N Dec. 791, 1988 WL 235463 (Comm’r 1988).) Defendants conclude that

they “discount[ed] the advisory opinion as not probative of any criterion of 8 CFR

§ 214.2(h)(4)(iii)(A).” (Doc. 26-1 at 12.)

      This portion of the denial is troubling. The Defendants do not explain why

they find Dr. Goldsman’s letter to be “not in accord with other information” or in

some other way “questionable” such that it should be discounted. See Motor

Vehicle Mfrs. Ass'n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29,

43 (1983) (noting that “the agency must examine the relevant data”); RELX, Inc.

v. Baran, 397 F. Supp. 3d 41, 55 (D.D.C. 2019) (“The agency’s decision was not

based on a consideration of the relevant factors and was a clear error of

judgment.”) (internal quotation marks omitted); Info Labs Inc., v. United States

Citizenship and Immigration Services, 2020 WL 1536251, at *3-6 (USCIS

rejection of Plaintiff's specialty occupation H-1B petition for computer analyst

position arbitrarily rejected when it discounted DOL's OOH's finding as

inconclusive, despite the handbook's specification that bachelors degrees in

computer or information science are common for computer analyst positions);

Fred 26 Importers, Inc. v. U.S. Dep't of Homeland Sec., 445 F. Supp. 2d 1174,

1180–81 (C.D. Cal. 2006) (Agency's conclusory finding that position did not meet

specialized or complex criteria and its failure to address expert's opinion evidence


                                             43
        Case 1:18-cv-04666-AT Document 33 Filed 05/18/20 Page 44 of 48



does not provide a basis for evaluation of Agency's decision, requiring summary

judgment for plaintiffs); The Button Depot, Inc. v. U.S. Dep't of Homeland

Security, 386 F. Supp. 2d 1140, 1148 (C.D. Cal. 2005) (the AAO abused its

discretion when it did not indicate any basis for its conclusion that it “does not

agree with the opinion evidence submitted by the petitioner.”); InspectionXpert

Corp. v. Cuccinelli, No. 1:19CV65, 2020 WL 1062821, at *27 (M.D.N.C. Mar. 5,

2020) (denial must demonstrate “a consideration of the relevant factors.”); and

Hong Kong T.V. Video v. Ilchert, 685 F. Supp. 712, 717 (N.D. Cal. 1988) (INS

abused its discretion when it disregarded the only evidence provided by the

petitioner).

      Dr. Goldsman’s letter is supportive and in accord with all of the other

materials submitted by Plaintiff, especially as it pertains to the technical,

theoretical, and interdisciplinary educational requirements for the CARE position

and performance of the position duties. Indeed, Dr. Goldsman’s opinion is not an

outlier in any respect that is made clear by the Defendants, or by the other

materials in the record. And his opinions are clearly grounded in his specific

assessment of the CARE position within the context of its projected functioning

in CARE's extensive international operation and his own breadth of academic

operations analysis research and corporate and public sector consulting

experience specifically in operations research. (See Goldsman Resume, Doc. 26-1

at 101–57.) What’s more, the Defendants do not identify which other pieces of

information they reviewed, nor how they weighed them, except to summarily


                                       44
        Case 1:18-cv-04666-AT Document 33 Filed 05/18/20 Page 45 of 48



assert that Dr. Goldsman's opinion was based "largely on the job descriptions

furnished by you." (July 3, 2018 Denial, Doc. 26-1 at 11.) Yet, as discussed earlier,

the agency erroneously (and falsely) finds in this last section that there was no

evidence that Dr. Goldsman interviewed any CARE employees regarding the

nature of their work or the knowledge and skills that would be required for this

position. Accordingly, Defendants’ conclusion that Dr. Goldsman’s letter is “not

probative of any criterion” is plainly contradicted by the wording of the statutes

and regulations and the content of the materials submitted by Plaintiff. (Doc. 26-

1 at 11–12.) In sum, the basis of the agency's finding as to the fourth criterion is

both not explained, and flatly contradicted by the record, and therefore, arbitrary

and capricious.

VI.   Concluding Analysis and Order

      In determining whether the Defendants’ decision was arbitrary and

capricious, the Court has considered “whether the decision was based on a

consideration of the relevant factors and whether there has been a clear error of

judgment.” Fund for Animals, 85 F.3d at 541–42 (quoting North Buckhead Civic

Ass'n v. Skinner, 903 F.2d 1533, 1538–40 (11th Cir. 1990) (footnotes and

citations omitted)). The Court performed a searching and careful review of the

administrative record in considering whether the Defendants “examine[d] the

relevant data and articulate[d] a satisfactory explanation for its action.” Black

Warrior Riverkeeper, 781 F.3d at 1288 (quoting Motor Vehicle Mfrs. Ass'n of




                                         45
        Case 1:18-cv-04666-AT Document 33 Filed 05/18/20 Page 46 of 48



U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983)); see also

Fund for Animals, 85 F.3d at 541–42.

      The Court in summary concludes:

      (1) USCIS disregarded substantial evidence and failed to properly elucidate

the basis of critical findings impacting its determination that Petitioner CARE

failed to meet      regulatory   subclauses   (1),   (2),   and   (4)   of   8 C.F.R.

§214.2(h)(4)(iii)(A).

      (2) USCIS legally erred in arbitrarily and capriciously making a summary

per se finding that Petitioner could not meet the specialized educational

qualification/degree regulatory requirement because CARE's Impact Data

Analyst position qualifications could potentially be met by an applicant with a

higher education degree in one or more several highly technical fields essential to

impact data analysis. Indeed, the degree requirements and particularized

standard for Operations Research Analysts is expressly recognized by the DOL

OOH job description. The Agency's reading of the statute and regulations, in

effect, arbitrarily removes the statutory and regulatory higher educational

eligibility provisions for positions such as the one here that demand a bachelors

or higher master's degrees focused on interrelated complex economic,

demographic, and systems analysis. And some of Defendants' critical findings

simply run contrary to the record evidence, without explanation.

      The record evidence in the instant case demonstrates that the Impact Data

Analyst position at CARE required, at a minimum, a bachelor’s degree in one of a


                                        46
        Case 1:18-cv-04666-AT Document 33 Filed 05/18/20 Page 47 of 48



small subset of closely-related fields that were correlated directly to the duties of

the job. This requirement satisfies Criteria 1, 2 and 4 in 8 C.F.R.

§214.2(h)(4)(iii)(A). The Defendants’ stated reasons for denial of the petition on

this point are plainly contradicted by the relevant statutes and regulations as well

as the materials provided to them by Plaintiff.

      It is also not apparent that Defendants considered all of the materials

submitted to them, or how the Defendants weighed the various materials they

reviewed. The denial also specifically failed to sufficiently explain the Defendants’

reasoning behind deciding that the position did not require a “theoretical and

practical application of a body of highly specialized knowledge” despite the

substance of the CARE's application and letters from Dr. Chiu, Dr. Vandenberg,

and Dr. Goldsman, among other things. See 8 U.S.C. § 1184(i)(1).

      For the reasons discussed above, this Court finds that Plaintiff sufficiently

demonstrated that it had met at least one of the requirements of 8 U.S.C. §

1184(i)(1). Specifically, Plaintiff demonstrated that the Impact Data Analyst

position required attainment of a bachelor's or higher degree in the specific

specialty (or its equivalent) as a minimum for entry into the occupation, in

satisfaction of 8 U.S.C. § 1184(i)(1)(B). In its denial of the Petition, the

Defendants did not sufficiently consider all of the relevant factors and evidence

before it. Nor did Defendants provide an adequate explanation as to how the

Defendants reached some of their conclusions. The denial also failed to

adequately elucidate the Defendants’ reason for finding that the Impact Data


                                         47
        Case 1:18-cv-04666-AT Document 33 Filed 05/18/20 Page 48 of 48



Analyst position did not require the theoretical and practical application of a

body of highly specialized knowledge, the other requirement under 8 U.S.C. §

1184(i)(1).

       The Plaintiff’s Motion for Summary Judgment [Doc. 18] is therefore

GRANTED in part and DENIED in part. The Motion is GRANTED insofar as

Defendants’ denial of Plaintiff’s H-1B Petition is set aside. The Defendants’

Motion for Summary Judgment [Doc. 21] is DENIED. This matter is remanded

to the USCIS for further proceedings, consistent with this Order and Opinion.

Defendants are directed to reconsider their decision regarding the Plaintiff's H-

1B visa application at issue in light of the findings herein and in light of the

evidence of Record favorable to Plaintiff discussed here that the Agency either

failed to address or summarily and arbitrarily rejected. The USCIS shall complete

its review of Plaintiff’s H-1B Petition within sixty days of the date of this Order,

subject to the parties jointly agreeing on a different timeline.



      IT IS SO ORDERED this 18th day of May, 2020.




                                       ______________________________
                                       Amy Totenberg
                                       United States District Judge




                                         48
